Citation Nr: 1402631	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for allergic rhinitis, claimed as a nasal disorder.  

3.  Entitlement to an initial rating in excess 20 percent for left knee instability.  

4.  Entitlement to an initial rating in excess of 10 percent for reconstruction of the left anterior cruciate ligament.  

5.  Entitlement to an initial compensable rating for lumbosacral strain, effective December 19, 2009 through February 3, 2013.  

6.  Entitlement to a rating in excess of 10 percent for lumbosacral strain, effective February 4, 2013.  

7.  Entitlement to an initial compensable rating for bilateral pes planus, from December 19, 2006 through February 3, 2013.  

8.  Entitlement to a rating in excess of 10 percent for bilateral pes planus, effective February 4, 2013.  

9.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to December 2006.

This case was previously before the Board of Veterans' Appeals (Board) in November 2011 and in part remanded to the RO. 

Following the requested development, the RO confirmed and continued the noncompensable ratings for the Veteran's lumbosacral strain and pes planus, for the period from December 16, 2006 through February 3, 2013.  The RO increased the Veteran's rating to 10 percent, for each of those disorders, effective February 4, 2013.  However, those increases did not represent a full grant of the benefits sought on appeal; and, therefore, those issues were returned to the Board for further appellate consideration. 

The RO also confirmed and continued its denial of entitlement to service connection for a bilateral eye disorder and a nasal disorder.  In addition, the RO confirmed and continued the 20 percent rating for his service-connected left knee instability; and the 10 percent rating for his service-connected reconstruction of the left anterior cruciate ligament.  Thereafter, the case was returned to the Board for further appellate action.

In its November 2011 remand, the Board considered the issue of service connection for a nasal condition, claimed as a deviated septum.  However, following the development of the record, the Board finds that the disorder is more appropriately characterized as entitlement to service connection for allergic rhinitis, claimed as a nasal disorder.  Such modification more accurately reflects the scope of that issue as presented by the Veteran and his contentions.  

In April 2011, during the pendency of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  The presiding Veterans Law Judge explained fully the issue and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge left the record open for 30 days, so that the Veteran could submit additional evidence to support his claim.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2013).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

During his April 2011 hearing, the Veteran raised contentions to the effect that his service-connected disorders, particularly his left knee disability, precluded him from securing or following a substantially gainful occupation.  Although the Veteran was last reported to be enrolled in schooling, his employability status is unclear and raises the issue of entitlement to a TDIU.  38 C.F.R. § 4.16 (2013).  It is ancillary to the Veteran's claims for increased ratings and, therefore, must be considered by the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue is addressed in the remand portion of the decision below.  


FINDINGS OF FACT

1.  The presence of a chronic, identifiable bilateral eye disorder has not been established.

2.  Chronic allergic rhinitis and associated nasal congestion was first manifested after service, and the preponderance of the evidence shows that they are unrelated thereto.  

3.  Since service connection became effective December 19, 2006, the Veteran's left knee instability has been productive of no more than moderate impairment.

4.  Since service connection became effective December 19, 2006, the residuals of the Veteran's reconstruction of the left anterior cruciate ligament have consisted of pain, increased pain with activity, and flexion to at least 110 degrees.  

5.  Since service connection became effective December 19, 2006 through February 3, 2013, the Veteran's lumbosacral strain was manifested by complaints of pain, aggravation of the pain at work, flexion to at least 90 degrees; lateral flexion to at least 25 degrees, bilaterally; straight leg raising to 45 degrees on the left; and a combined range of lumbar spine motion of at least 240 degrees.  

6.  Since February 4, 2013, the Veteran's lumbosacral strain has been manifested by complaints of pain, increased pain on motion, flare-ups 2 to 3 times a week, flexion to 90 degrees; and a combined range of lumbar spine motion of at least 240 degrees.  

7.  Since service connection became effective December 19, 2006 through February 3, 2013, the Veteran's bilateral pes planus has been manifested primarily by complaints of daily intermittent pain and increased pain with prolonged weight bearing, without effect on some aspect of the normal working movements of his feet so as to constitute functional loss.  

8.  Since February 4, 2013, the Veteran's bilateral pes planus has been manifested primarily by complaints of daily intermittent pain and increased pain with prolonged weight bearing.  


CONCLUSIONS OF LAW

1.  The claimed bilateral eye disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

2.  Allergic rhinitis, claimed as a nasal disorder, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

3.  Since service connection became effective December 19, 2006, the criteria have not been met for a rating in excess of 20 percent for left knee instability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

4.  Since service connection became effective December 19, 2006, the criteria have not been met for a rating in excess of 10 percent for reconstruction of the left anterior cruciate ligament.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2013).

5.  For the period from December 19, 2006 through February 4, 2013, the criteria were not met for a compensable rating for lumbosacral strain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

6.  Since February 4, 2013, the criteria have not been met for a rating in excess of 10 percent for lumbosacral strain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

7.  For the period from December 19, 2006 through February 4, 2013, the criteria were not met for a compensable rating for pes planus.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).

8.  Since February 4, 2013, the criteria have not been met for a rating in excess of 10 percent for pes planus.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a bilateral eye disorder and for a nasal disorder, as well as the claims for increased ratings for left knee instability, reconstruction of the left anterior cruciate ligament, lumbosacral strain, and bilateral pes planus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2007, the RO received the Veteran's claims of entitlement to service connection for a back disorder, knee disorder, and eye disorder.  During the development of those claims, the RO found that the record raised a claim of entitlement to service connection for a foot disorder.  

By a rating action in April 2007, the RO granted the Veteran's claims of entitlement to service connection for the following disorders:  left anterior cruciate ligament repair, evaluated as 10 percent disabling; lumbosacral strain, evaluated as noncompensable; corns on both fifth toes, evaluated as noncompensable.  Those ratings became effective December 19, 2006.  The RO denied the Veteran's claim of entitlement to service connection for an eye disorder.  

In October 2007, the Veteran filed claims for increased ratings for his left anterior cruciate ligament repair, lumbosacral strain, and corns on both fifth toes.  The Veteran also claimed entitlement to service connection for a nasal disorder and for a bilateral eye disorder.  VA then informed the Veteran of the criteria for establishing service connection, as well as that for rating service-connected disabilities and for assigning effective dates, if service connection was granted.  The VA also informed the Veteran that in order to establish an increased rating for a particular service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  In addition, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  

During the development of the claim, the VA fulfilled its duty to assist the Veteran him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his VA treatment from May 2007 through November 2011; the transcript of a June 2010 RO hearing before a VA Decision Review Officer; and the transcript of his April 2011 hearing before the undersigned Veterans Law Judge.  

In March, April, and December 2007; April and September 2012; and February 2013, VA examined the Veteran to determine the nature and etiology of his claimed eye and foot disorders and, in part, to determine the extent of impairment due to his service-connected left knee disorders, lumbosacral strain, and pes planus.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examinations are competent, informed and responsive to the Board's inquiry.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of the foregoing claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  




Analysis

Initially, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Service Connection Claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  However, none of the disorders for which the Veteran seeks service connection have been explicitly recognized in the regulation as chronic in nature.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Eyes

The report of the Veteran's service entrance examination is negative for any complaints or clinical findings of an eye disorder.  He did have refractive error of 20/100, bilaterally, correctable to 20/20.  However, refractive error is not a disease or injury for which service connection is warranted.  38 C.F.R. § 3.303(c)

In service in July 2003, the Veteran was treated for complaints of blurred vision.  In addition to refractive error, he was found to have a large cup to disc ratio consistent with pre-glaucoma.  It was noted that his grandmother had had glaucoma.  However, the mere genetic or other familial predisposition to develop the symptoms of glaucoma, even if the Veteran is almost certain to develop the condition at some time in his lifetime, does not constitute having the disease.  Only when symptomatology and/or pathology exist can he be said to have developed the disease.  VAOPGCPREC 67-90.  In this case, the evidence, such as the reports of the April 2007 and September 2012 VA examinations, is negative for any findings that the Veteran has, in fact, developed glaucoma or any other chronic, identifiable eye disorder.  

Absent evidence of current eye pathology, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for an eye disorder is not warranted, and the appeal is denied.

The Nose 

During service, the Veteran had several episodes of pharyngitis and an upper respiratory infections, manifested, in part, by sinus pain and nasal congestion.  However, his service treatment records and the reports of his May 2001 service entrance examination and December 2006 service separation examination are negative for any complaints or clinical findings of a nasal disorder, allergic rhinitis, or sinusitis.  

In October 2007, the Veteran was treated by the VA for a months-long history of nose bleeds which the VA physician stated could be related to allergies or sinusitis.  

During his December 2007 VA examination, the Veteran reported a two year history of nose bleeds.  The examiner noted nasal septal deviation with 50 percent obstruction of the right nasal passage.  He also diagnosed allergic rhinitis and a history of epistaxis.  However, following the examination and a review of the record, the VA examiner found no evidence of nasal trauma.  

Given the lack of inservice nasal trauma, the VA examiner opined that the nasal septal deviation was unrelated to trauma.  He also opined that the epistaxis was likely an inflammatory response to allergic rhinitis, and found no nexus between the Veteran's service and any nasal disorder.  

In March 2012, the same VA examiner reexamined the Veteran.  He found no evidence of nasal septal deviation and confirmed that finding with a CT scan.  The CT scan showed a mucous retention cyst in the right maxillary sinus which the examiner stated was an incidental finding rather than a manifestation of a chronic disease process.  An endoscopy revealed evidence of mild mucosal edema in the left nasal mucosa, specifically the left inferior turbinate.  

Following the examination, the examiner stated that sinusitis was not present.  He found that the upper respiratory infections in service were not chronic in nature but were consistent with the usual number of acute infections found in the normal population.  He could only speculate as to whether the Veteran's rhinitis was associated with smoking or allergies but stated that there was no evidence in the service treatment records that it was in any way related to service.

In sum, the preponderance of the evidence is against a finding that the Veteran's allergic rhinitis, claimed as a nasal disorder is in any way related to service.  As above, the lack of a nexus precludes the Veteran from meeting the criteria for service connection.  Accordingly, service connection is denied.

Although the Veteran argues that his eye disorder and allergic rhinitis are due to evidence of preglaucoma in service and nasal congestion in service, the question of whether a either disorder may be related to his inservice complaints and treatment involves a medical issue.  The question of etiology may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  The Veteran's lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  . 

The Increased Rating Claims

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2)  (West 2002); 38 C.F.R. § 3.400(o)(2)  (2012).  See Hart, supra.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The rating schedule does not require a separate rating for pain alone.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). 

Left Knee Instability

During his April 2011 hearing, the Veteran testified that his left knee collapses approximately 2 - 3 times a week and that he is constantly on guard for instability.  Therefore, he maintained that a rating in excess of 20 percent was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

The Veteran's left knee instability is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating is warranted for recurrent subluxation or lateral instability which is productive of moderate impairment, while a 30 percent rating is warranted for severe impairment.  

The Veteran's service medical records and his post-service treatment records show that in 2006, he tore his left anterior cruciate ligament (ACL) for which he underwent surgical repair.  Service connection was granted for reconstruction of the left ACL, and a 10 percent rating was assigned.  Subsequently, a separate 20 percent rating was assigned for left knee instability.  Both ratings were effective the day after the Veteran's separation from the service, December 19, 2006.  

In May 2010, while mowing his lawn, the Veteran reported that he felt the knee pop and sustained a disruption of the ACL graft, buckling of the posterior cruciate ligament, and a torn medial meniscus.  In August 2010, he underwent additional surgery.  Effective August 25, 2010 through November 30, 2010, a temporary total rating was assigned for the surgery and a period of convalescence.  38 C.F.R. § 4.30.  Thereafter, the Veteran's separate 20 percent rating for left knee instability was restored.  

Although the Veteran states that he guards the knee, it still collapses 2 to 3 times and week.  However, the evidence dated since service, such as the report of his December 2007 VA examination, shows no more than moderate lateral instability.  The evidence shows that he wears a left knee brace during periods of activity.  However, since his surgery in August 2010, the evidence such as his February 2013 VA examination report shows no more than anterior instability.  There is no evidence that it is any more than moderate in degree, and there is no posterior or varus/valgus instability or recurrent dislocation or subluxation.  The VA examination shows that the Veteran's left knee disability affects his ability to participate in activities with his children and that it affects his crawling and climbing activity at work.  However, the VA examiner opined that the left knee disability did not, generally, affect the performance of his activities of daily living.  Throughout his appeal, he has worked, primarily in refrigeration or as an electrician, and there is no evidence that his left knee instability has been productive of any more than moderate impairment.  Moreover, the most recent examination shows that he continues to be able to work part time as an electrician while he goes to school.

In sum, the probative evidence of record shows that the Veteran's left knee instability is productive of no more than moderate impairment, and his disorder does not meet or more nearly approximate the schedular criteria for a rating in excess of 20 percent.  Accordingly, an increased initial rating is not warranted, and the appeal is denied.

Left Anterior Cruciate Ligament Repair 

The Veteran's separate rating for his left anterior cruciate ligament repair is rated as limitation of motion of the knee.  A 10 percent rating is warranted when flexion of the knee is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  

Since service connection became effective December 19, 2006, the evidence, such as the reports of his VA examinations shows that the residuals of his left ACL repair consist primarily of pain and limitation of motion.  However, he is able to flex his knee to at least 110 degrees, and he has a combined range of left knee motion of at least 240 degrees.  His lower left extremity strength is generally full at 5/5 and that his associated sensation and deep tendon reflexes are intact.  He walks with a normal gait and not require the aid of any assistive devices, such as a cane, walker, or crutches.  Although he experiences additional knee pain with repeat testing, there is no associated fatigue, incoordination, or additional limitation of left knee motion.  The Veteran does experience additional left knee pain on repeat motion, but there is generally no evidence of fatigue, incoordination, speed, endurance, or addition limitation of motion.  

The Veteran's knee disorder has not met or more nearly approximated the criteria for a rating in excess of 10 percent for his left ACL repair.  Accordingly, and increased rating is not warranted, and that aspect of the appeal is also denied.  

Lumbosacral Strain 

During his April 2011 hearing, the Veteran testified that his lumbosacral strain was manifested primarily by pain radiating to his mid-thigh.  He stated that it interfered with his ability to lift, bend, and carry objects at work.  He reported that he bought a back brace which he would wear if he had to do heavy work.  As above, however, the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's lumbosacral strain is rated in accordance with the following general rating formula for Diseases and Injuries of the Spine, which may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. These provide that a 10 percent rating is warranted for low back syndrome, when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness which does not result in an abnormal gait or abnormal spinal contour; or, when there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71, Diagnostic Code 5237.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate DC.  38 C.F.R. § 4.71, Diagnostic Code 5237, Note (1).  

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71, Diagnostic Code 5237, Note (3).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Code 5237, Note (5).  

When as in this case, the VA rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The evidence reflecting the Veteran's treatment and examination prior to February 4, 2013 shows that his lumbosacral strain was manifested primarily by complaints of intermittent pain, flexion to 90 degrees, a combined range of motion of 245 degrees.  The Veteran has been employed in refrigeration and electrical work.  During his March 2007 VA examination, it was noted that it did not bother his occupation; but during his December 2007 VA examination, he stated that his employment aggravated his back.  However, his strength was normal, as were his deep tendon reflexes, and sensation.  He did not demonstrate intervertebral disc syndrome, radiculopathy or any other objective neurologic abnormalities such as bowel or bladder impairment.  He had a normal gait and posture and did not require assistive devices to get around.  In addition, there was no evidence of muscle spasms, guarding, deformity, or abnormal spinal contour.  He denied additional limitations during flare-ups, and repeat testing produced no additional limitation of low back motion, fatigue, weakness, or incoordination, consistent with functional loss.   Therefore, for the period from December 19, 2006 through February 3, 2013, the Board finds that the Veteran does not meet or more nearly approximate the schedular criteria for a compensable rating for his service-connected lumbosacral strain.  Accordingly, the noncompensable rating is confirmed and continued, and the appeal is denied.  38 C.F.R. § 4.31.

Since February 4, 2013, the Veteran's lumbosacral strain has been manifested primarily by complaints of pain, flexion to 90 degrees, a combined range of motion of 245 degrees, and objective evidence of pain at the limits of his motion.  Those symptoms reportedly interfere with his work, in that they limit heavy lifting, as well as bending and stooping.  In addition, he states that every 15 to 20 minutes, he must take a break from walking and every 30 to 45 minutes, he must take a break from standing.  However, his strength is normal, as are his deep tendon reflexes, and sensation.  He does not demonstrate intervertebral disc syndrome, radiculopathy or any other objective neurologic abnormalities such as bowel or bladder impairment.  He continues to demonstrate a normal gait and posture and does not require assistive devices to get around.  Repeat testing produces no additional limitation of low back motion, fatigue, weakness, or incoordination, and there is no evidence of muscle spasms, guarding, deformity, or abnormal spinal contour.  Therefore, for the period since February 4, 2013, the Board finds that the Veteran does not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent for his lumbosacral strain.  Accordingly, that rating is confirmed and continued, and  the appeal is denied.  

Pes Planus 

During his April 2011 hearing, the Veteran testified that due to pes planus, his feet were always sore and that he developed calluses.  He stated that his toes swelled and that he unsuccessfully tried extra wide shoes to relieve the pain.  Therefore, he maintained that increased ratings were warranted for the indicated periods.  Again, however, the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Initially, the Veteran's corns were rated as benign neoplasms under 38 C.F.R. § 4.118, Diagnostic Code 7819.  They were to be rated as scars or on the basis of limitation of function.  

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant the following ratings:  10 percent for an area or areas exceeding 6 square inches (39 sq. cm.) and 20 percent for area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities are to be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).  

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

A 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In 2008, VA revise its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2009)).  However, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.  

Applicable in rating the function of the Veteran's feet is 38 C.F.R. § 4.71a, Diagnostic Code 5276, the diagnostic code applicable to rating pes planus.  A noncompensable rating is warranted for mild impairment, that is, where symptoms are relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate impairment, manifested by the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for severe unilateral impairment, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

During his VA examinations in 2007 and during a November 2007 podiatry consultation, the Veteran's pes planus was manifested primarily by complaints of daily pain and 1 cm corns on both of his fifth toes.  There were minimal symptoms associated with the calluses.  The podiatry consultation revealed symptomatic hammertoes affecting each of his 5th toes and pes planus associated with foot strain and lateral subtalar joint discomfort.  Orthotics were prescribed, and the December 2007 VA examiner noted that they had been helpful.  The Veteran demonstrated a left-sided limp, however, that was attributed to his left knee disorder.  He required no assistive devices to get around.  There was no edema, redness, heat, or swelling, and no tenderness on the ventral side of either foot.  The Achilles tendon alignment was normal, bilaterally, and there was no varus or valgus deformity of either foot.  Although his pes planus impaired his daily activities associated with walking, it did not impair his employment.  There was no evidence of moderate impairment, manifested by the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, or objective evidence of pain on manipulation and use of the feet, bilateral or unilateral.  On balance, such findings meet or more nearly reflect the criteria for a noncompensable rating under the applicable rating criteria.  Accordingly, for the period from December 19, 2006 through February 3, 2013, the noncompensable rating is confirmed and continued.

Since February 4, 2013, the Veteran's pes planus has been manifested, primarily by a decreased longitudinal arch height on weight bearing and non-tender calluses on his fifth toes.  He reportedly continued to use his orthotics but did not require any assistive devices to get around.  He stated that he occasionally sanded his calluses but noted that he did not require treatment or medication.  

The Veteran reported that overall, his feet had been doing well and that they had improved since working part time and becoming a student.  He stated that although he did not spend as much time on his feet, his feet became painful at work after 15 or 20 minutes of walking or standing for 45 minutes.  As a result he had to take frequent short breaks.  

Although the pain was accentuated by use, the Veteran's feet were not tender to manipulation.  The plantar surface of his feet were negative for extreme tenderness, and there was no indication of swelling, heat, or redness.  Moreover, there was no evidence of marked deformity or pronation or other lower extremity deformity.  There was no inward bowing of the Achilles tendon or marked inward displacement or severe spasm of the Achilles tendon.  The weight-bearing line did not fall over nor was it medial to the great toe.  

In sum, since February 4, 2013, the evidence does not show that the Veteran's pes planus is productive of any more than moderate impairment.  His disorder does not meet or more nearly approximate the criteria for a rating in excess of 10 percent.  Therefore, that rating is also confirmed, and the appeal is denied.  

Extraschedular Considerations

In arriving at the foregoing increased rating decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's left knee disorders, lumbosacral strain, and pes planus.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) . 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned schedular rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant). 38 C.F.R. §§ 4.124a , Diagnostic Code 8100. 

After reviewing the record, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain and instability.  His lumbosacral spine disability is manifested primarily by pain, increased pain with activity, and some limitation of motion.  His pes planus is manifested primarily by depression of the longitudinal arch on weight bearing and pain with prolonged standing and walking.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

As noted above, the diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion and instability.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  That applicable to rating lumbosacral strain also contemplates limitation of motion, muscle spasm, guarding, tenderness, an abnormal gait, and abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Codes 5237.  The diagnostic code applicable to rating pes planus contemplates pain on manipulation, deformity, callosities, swelling, and bowing of the Achilles tendon.  38 C.F.R. § 4.71a, Diagnostic Codes 5276.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left knee disorders, lumbosacral strain, or pes planus, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right knee disability has caused marked interference with employment or has resulted in any hospitalizations.  Thus, even if his disability picture was exceptional or unusual, referral to the Director of the VA Compensation and Pension Service would not be warranted.


ORDER

Entitlement to service connection for a bilateral eye disorder is denied.

Entitlement to service connection for allergic rhinitis, claimed as a nasal disorder, is denied.  

Entitlement to a rating in excess 20 percent for left knee instability is denied.

Entitlement to a rating in excess of 10 percent for reconstruction of the left anterior cruciate ligament is denied.  

For the period from December 19, 2006 through February 3, 2013, entitlement to a compensable rating for lumbosacral strain is denied.  

For the period since February 4, 2013, entitlement to a rating in excess of 10 percent for lumbosacral strain is denied.  

For the period from December 19, 2006 through February 3, 2013, entitlement to a compensable rating for pes planus is denied.  

For the period since February 4, 2013, entitlement to a rating in excess of 10 percent for pes planus is denied.  


REMAND

The Veteran's employability status due to service-connected disorders is unclear and the issue of entitlement to a TDIU is REMANDED to the RO for the following actions:

1.  Ascertain the Veteran's employability status and inform the Veteran of the VA's duties to notify and assist him in the development of his claim of entitlement to a TDIU. 

2.  When the actions in part 1 have been completed, schedule the Veteran for a comprehensive examination to determine the collective level of impairment due to his service-connected disorders.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

Following the examination and review of the record, the examiner must render an opinion as to whether the Veteran's service-connected disorders, collectively, preclude him from securing or following a substantially gainful occupation.  

Please note:  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice was returned by the post office  as undeliverable, that fact must be noted in writing and associated with the claims folder.  

3.  When the actions requested have been completed, undertake any other indicated development.  Then adjudicate the issue of entitlement to a TDIU.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


